IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 30, 2009
                                     No. 08-60541
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JIANG HUI-QING

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A94 787 616


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
       Jiang Hui-Qing, a native and citizen of the People’s Republic of China,
petitions for review of a May 2008 Board of Immigration Appeals (BIA) order.
That order affirmed an immigration judge’s (IJ) February 2007 denial of
Petitioner’s application for asylum, withholding of removal, or relief under the
Convention Against Torture (CAT).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                     No. 08-60541

      Having conceded removability as an “alien present in the United States
without being admitted or paroled”, 8 U.S.C. § 1182(a)(6)(A)(i), Petitioner sought
immigration relief based on his claimed persecution, by Chinese officials, for
violating and resisting China’s family-planning policy. The IJ denied relief,
finding: Petitioner was not a credible witness; and, in the alternative, he could
not establish eligibility for relief based on his girlfriend’s forced abortion because
such relief is limited to spouses.
      The BIA agreed that Petitioner was not entitled to relief based on his
girlfriend’s abortion. It also noted that Petitioner may have been eligible for
relief based on his own resistance to China’s family-planning policies, but found
that he had not met his burden of proving eligibility for such relief because he
failed to provide credible evidence.
      Petitioner challenges the credibility determinations made by the IJ and
the BIA, and contends he demonstrated eligibility for relief. Our court reviews
the BIA’s order and, additionally, the underlying IJ decision where, as in this
instance, it had “some impact on the BIA’s decision”. Mikhael v. INS, 115 F.3d
299, 302 (5th Cir. 1997). “We review factual findings of the BIA and IJ for
substantial evidence, and questions of law de novo”. Zhu v. Gonzales, 493 F.3d
588, 594 (5th Cir. 2007). For substantial-evidence review, “we may reverse a
decision on a factual finding only when the evidence compels us to do so”. Id.
(emphasis added); see also Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005)
(“[R]eversal is improper unless we decide not only that the evidence supports a
contrary conclusion, but also that the evidence compels it”. (internal quotation
marks and brackets omitted) (emphasis in original)).
      Petitioner was not entitled to relief based on his girlfriend’s abortion
because such relief is limited to spouses. See Zhang v. Ashcroft, 395 F.3d 531,
532 (5th Cir. 2004).     Additionally, concerning his possibly being otherwise
eligible for relief, the underlying credibility determinations are supported by
substantial evidence. See Zhang v. Gonzales, 432 F.3d at 343-44.

                                          2
                                  No. 08-60541

      Petitioner’s testimony, regarding the age his girlfriend became pregnant,
details concerning her abortion, and how and when he obtained documents filed
in support of his application, was either: internally inconsistent; inconsistent
with his written application; or inconsistent with other evidence. In sum, the
evidence does not compel a conclusion that Petitioner’s testimony was credible.
See Mwembie v. Gonzales, 443 F.3d 405, 410 (5th Cir. 2006). Along that line, the
BIA’s holding Petitioner failed to carry his burden of establishing eligibility for
asylum, withholding of deportation, or relief under the CAT, is also supported
by substantial evidence. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
      DENIED.




                                        3